ITEMID: 001-91497
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF EOSOLY v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1958 and lives in Hévízgyörk.
5. The facts of the case, as submitted by the parties, may be summarised as follows.
6. In 1996 the applicant brought an action in compensation against his former employer before the Pest County Labour Court. In March 2003 the Labour Court partly found for him. The applicant appealed. On 3 November 2004 the Pest County Regional Court upheld the first-instance decision. The courts relied on documentary evidence, the opinion of an auditor and testimonies of witnesses and the parties.
7. The applicant lodged a petition for review with the Supreme Court. On 9 February 2005 the Supreme Court dismissed the applicant’s petition. This decision was served on him on 25 April 2005.
VIOLATED_ARTICLES: 6
